Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended

Election-Restrictions
Claims 3 and 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an on-chip balun transformer, comprising: 
a primary winding, wherein the primary winding is an asymmetrical winding inductor and comprises at least one parallel-connected coil and a plurality of first serial semi-turn coils connected to the at least one parallel-connected coil through a plurality of first metal bridges; 
a secondary winding magnetically coupled to the primary winding, wherein 
the secondary winding is a symmetrical winding inductor and comprises a plurality of second serial semi-turn coils connected to each other through a plurality of second metal bridges, wherein only a part of the second metal bridges is intersected with the first metal bridges; 
wherein, at least one of the second serial semi-turn coils is located within the at least one parallel-connected coil; 
the primary winding and the secondary winding are coplanar.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837